Order unanimously affirmed without costs. Memorandum: Plaintiffs appeal from an order denying their motion to set aside the jury’s award of damages as contrary to the weight of the evidence. Sharon E. Garigen (plaintiff) was awarded $25,000 for past pain and suffering and $25,000 for future pain and suffering for a period of five years based on injuries to her left wrist and right knee resulting from a motor vehicle accident. The jury awarded plaintiff’s husband no damages on his derivative cause of action.
The trial transcript is not included in the record on appeal and, in support of the motion, plaintiffs submitted only the conclusory affidavit of their attorney. Thus, based on the record before us, it cannot be said that the evidence so preponderated in plaintiffs’ favor that the verdict with respect to damages could not have been reached on any fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746). (Appeal from Order of Supreme Court, Niagara County, Joslin, J. — Set Aside Verdict.) Present — Pigott, Jr., P. J., Pine, Wisner, Scudder and Lawton, JJ.